Epes and Hudgins, JJ.,
concurring:
We concur in the opinion of the court; but that our position may not be misunderstood, we feel that we should make this observation.
We are of opinion that upon principle in a case such as this evidence of the prior unchastity of the female should be admitted upon the question of the punishment which should he inflicted upon the accused, if guilty; and in concurring in the opinion of the court we wish to make it plain that we are not to be understood as having expressed a contrary view.
In the case of Bibbs v. Commonwealth, 129 Va. 768, 106 S. E. 363, the evidence rejected was offered as bearing on the guilt of the accused, and not in mitigation of the punishment.